Citation Nr: 1638501	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a rating in excess of 20 percent for the residuals of a gunshot wound to the right side of the neck, Muscle Group XXII.  
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to December 1952, including combat service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's disability rating for residuals of a gunshot wound to the right side of the neck at 20 percent and granted service connection for PTSD, assigning a 10 percent rating.  The Veteran's rating for PTSD has since been increased to 50 percent.

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, he did not appear for the hearing scheduled for August 15, 2016, and a statement received prior to the hearing appears to cancel the hearing request.  See August 2016 VA Form 21-4138.  As the Board has received no request for a postponement or a new hearing, the request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2010 notice of disagreement and in subsequent statements, the Veteran has reported that his service-connected PTSD and neck conditions have worsened since the most recent applicable VA examinations in March 2010.  See, e.g., January 2012 VA Form 21-0820.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of the disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file any outstanding VA treatment records.   

2.  Then schedule the Veteran for a VA examination to determine the current severity of his residuals of a gunshot wound to the right side of the neck, Muscle Group XXII.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should discuss the impact of the Veteran's neck disability on his daily and occupational functioning.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should discuss the impact of the Veteran's PTSD on his social and occupational functioning.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


